Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2019 has been considered by
the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 7, 10, and 16 are rejected under 35 U.S.C. 102 (a)(2) as being unpatentable over Rogers (U.S. Patent Application Document 2021/0145352).
	Regarding claim 1, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145] comprising: a substrate [fig. 53, element 102]; at least one analyte sensor [fig. 53, elements 110, 120, and 130] disposed on and/or in the substrate [par. 145]; 
	Regarding claim 2, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145] further comprising an insulating cover located at least partially over the integrated circuit [par. 54].
	Regarding claim 5, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145] wherein the substrate has a top surface and a bottom surface opposite the top surface [par. 114], wherein at least a portion of the integrated circuit is located over the top surface [fig. 2, panel A; par. 58], and wherein at least a portion of the at least one analyte sensor is located over the bottom surface [fig. 53, elements 110, 120, 130, and 102].
	Regarding claim 7, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145], wherein the at least one analyte sensor includes a first sensor electrode disposed on the top surface and on the bottom surface and wherein a second sensor electrode is disposed on the top surface and on the bottom surface [fig. 2 panel A and C; fig. 53; par. 58 and 145].
	Regarding claim 10, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145], wherein the substrate comprises: an integrated circuit region wherein the integrated circuit is disposed [fig. 19, panel A; fig. 53, element 140; par. 145]; a sensor region where the at least one analyte sensor is disposed [fig. 53, elements 110, 120 and 130]; and a voided region partially surrounding the sensor region [fig. 13, panel D; par. 292].
	Regarding claim 16, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145], further comprising an antenna disposed on and/or in the substrate and electrically integrated with the integrated circuit [fig. 10, panel A; par. 281].
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers
U.S. Patent Application Document 2021/0145352) and further in view of Al-Ali (CN 113367671 A).
Regarding claim 3, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145] wherein the substrate has a top surface and a bottom surface opposite the top surface [par. 114], wherein the integrated circuit is disposed on the top surface [fig. 2, panel A; par. 58]. 
Rogers does not teach the at least one analyte sensor is disposed on the bottom surface.

It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches a sensor region where the at least one analyte sensor is disposed on the bottom surface, as taught by Al-Ali, since the modification would provide the predictable results of more easily accessing the subject’s skin to obtain a more accurate glucose reading.
Regarding claim 4, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145] wherein the substrate has a top surface and a bottom surface opposite the top surface [par. 114], wherein the integrated circuit is disposed on the top surface [fig. 2, panel A; par. 58]. 
Rogers does not teach a substrate wherein the at least one analyte sensor is disposed on the bottom surface and the top surface.
However, Al-Ali teaches a substrate wherein the at least one analyte sensor is disposed on the bottom surface and the top surface [par. 52].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches a substrate wherein the at least one analyte sensor is disposed on the bottom surface and the top surface, as taught by Al-Ali, since the modification would provide the predictable results of more easily accessing the subject’s skin to obtain a more accurate glucose reading.
Regarding claim 6, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145], wherein the substrate has a top surface and a bottom surface opposite the top surface [par. 114], wherein the integrated circuit is disposed on the top surface [fig. 2, panel A; par. 58]. 

However, Al-Ali teaches a substrate wherein the at least one analyte sensor includes a first sensor electrode disposed on the top surface and a second sensor electrode disposed on the bottom surface [par. 52]
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches a substrate wherein the at least one analyte sensor includes a first sensor electrode disposed on the top surface and a second sensor electrode disposed on the bottom surface, as taught by Al-Ali, since the modification would provide the predictable results of more easily accessing the subject’s skin to obtain a more accurate glucose reading.
Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers
(U.S. Patent Application Document 2021/0145352) and further in view of Shah (U.S. Patent Application Document 2019/0336055).
Regarding claim 8, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145], wherein the substrate comprises an integrated circuit region wherein the integrated circuit is disposed [fig. 53, element 140; par. 145].
Rogers does not teach a sensor region where the at least one analyte sensor is disposed, and wherein the sensor region of the substrate is selectively positioned at a selected angle to the integrated circuit region of the substrate.
However, Shah teaches a sensor region where the at least one analyte sensor is disposed, and wherein the sensor region of the substrate is selectively positioned at a selected angle to the integrated circuit region of the substrate [fig. 10A, element 1016; par. 257].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches a sensor region where the at least 
	 Regarding claim 9, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145], wherein: the substrate comprises an integrated circuit region wherein the integrated circuit is disposed [fig. 53, element 140; par. 145]; the device further comprises a conductive trace disposed on and/or in the substrate to electrically integrate the integrated circuit and the at least one analyte sensor; and the conductive trace passes through the interconnecting region [fig. 11, panel A; par. 285].
Rogers does not teach a sensor region where the at least one analyte sensor is disposed, and an interconnecting region therebetween; the interconnecting region of the substrate is selectively bent such that the sensor region of the substrate lies at a selected angle to the integrated circuit region of the substrate.  
However, Shah teaches a sensor region where the at least one analyte sensor is disposed, and an interconnecting region therebetween; the interconnecting region of the substrate is selectively bent such that the sensor region of the substrate lies at a selected angle to the integrated circuit region of the substrate [fig. 10A, element 1016; par. 257].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches a sensor region where the at least one analyte sensor is disposed, and an interconnecting region therebetween; the interconnecting region of the substrate is selectively bent such that the sensor region of the substrate lies at a selected angle to the integrated circuit region of the substrate, as taught by Shah, since the modification would provide the predictable results of more easily detecting glucose from the blood.

Rogers does not teach selectively positioning the sensor region at a selected angle to the integrated circuit region of the substrate.
However, Shah teaches selectively positioning the sensor region at a selected angle to the integrated circuit region of the substrate [fig. 10A, element 1016; par. 257].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches selectively positioning the sensor region at a selected angle to the integrated circuit region of the substrate, as taught by Shah, since the modification would provide the predictable results of more easily detecting glucose from the blood.
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers
(U.S. Patent Application Document 2021/0145352) and further in view of Boutaud (U.S. Patent Number 10442679).
Regarding claim 11, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145]; the integrated circuit is disposed over and/or in the top layer [fig. 2, panel A; par. 58]; and the at least one analyte sensor is disposed over and/or in the bottom layer [fig. 53, elements 110, 120, 130, and 102]
	Rogers does not teach the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer.

It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer, as taught by Boutaud, since the modification would provide the predictable results of enhancing the conductivity between the circuit and sensors.
Regarding claim 13, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145]; the integrated circuit is disposed over and/or in the top layer [fig. 2, panel A; par. 58]; the at least one analyte sensor is disposed over and/or in the bottom layer [fig. 53, elements 110, 120, 130, and 102].
	Rogers does not teach the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer and the intermediate layers contain conductive traces or conductive planes.
However, Boutaud teaches the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer and the intermediate layers contain conductive traces or conductive planes [col. 3: lines 66-67 and col. 4: lines 1-5].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer and the intermediate layers contain conductive traces or conductive planes, as .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rogers
(U.S. Patent Application Document 2021/0145352) and further in view of Boutaud (U.S. Patent Number 10442679) and Al-Ali (CN 113367671 A).
Regarding claim 12, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145], the integrated circuit is disposed over and/or in the top layer [fig. 2, panel A; par. 58]; the at least one analyte sensor is disposed over and/or in the bottom layer [fig. 53, elements 110, 120, 130, and 102].
	Rogers does not teach the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer.
	However, Boutaud teaches the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer [col. 3: lines 66-67 and col. 4: lines 1-5].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches the substrate comprises layers of flexible material including a bottom layer, a top layer, and intermediate layers between the bottom layer and the top layer, as taught by Boutaud, since the modification would provide the predictable results of enhancing the conductivity between the circuit and sensors.
	Rogers does not teach the bottom layer has an upper surface and a lower surface; the at least one analyte sensor comprises a first sensor electrode disposed on and/or over the upper surface of the bottom layer and a second sensor electrode disposed on and/or over the lower surface of the bottom layer.

It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches the bottom layer has an upper surface and a lower surface; the at least one analyte sensor comprises a first sensor electrode disposed on and/or over the upper surface of the bottom layer and a second sensor electrode disposed on and/or over the lower surface of the bottom layer, as taught by Al-Ali, since the modification would provide the predictable results of more easily accessing the subject’s skin to obtain a more accurate glucose reading.
Claims 14-15, 17-18, and 22- 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. Patent Application Document 2021/0145352) and further in view of Halac (U.S. Patent Application Document 2019/0117133).
Regarding claim 14, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145]. 
Rogers does not teach a device wherein the substrate comprises a rigid layer and a flexible layer, wherein the integrated circuit is disposed over and/or in the rigid layer, and wherein the at least one analyte sensor is disposed over and/or in the flexible layer. 
However, Halac teaches a device wherein the substrate comprises a rigid layer and a flexible layer, wherein the integrated circuit is disposed over and/or in the rigid layer [fig. 51A; par. 293], and wherein the at least one analyte sensor is disposed over and/or in the flexible layer [fig. 51A; par. 293].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches a device wherein the substrate comprises a rigid layer and a flexible layer, wherein the integrated circuit is disposed over and/or in the 
Regarding claim 15, Rogers teaches a device for detecting and/or measuring one or more analytes in fluid, the device [fig. 53, element 100; par. 145], wherein the at least one analyte sensor comprises a first analyte sensor and a second analyte sensor [fig. 53, elements 110, 120, 130, and 102]; wherein the substrate comprises an integrated circuit region wherein the integrated circuit is disposed [fig. 2, panel A; par. 58], a first sensor region where the first analyte sensor is disposed, and a second sensor region where the second analyte sensor is disposed [fig. 53, elements 110, 120, 130, and 102]; 
	Rogers does not teach the first sensor region and the second sensor region are selectively and independently positioned at selected angles to the integrated circuit region of the substrate such that the first analyte sensor faces a first direction and the second analyte sensor faces a second direction opposite the first direction.
	However, Halac does teach the first sensor region and the second sensor region are selectively and independently positioned at selected angles to the integrated circuit region of the substrate such that the first analyte sensor faces a first direction and the second analyte sensor faces a second direction opposite the first direction [fig. 3A-3C and 21, element 138].
	It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches the first sensor region and the second sensor region are selectively and independently positioned at selected angles to the integrated circuit region of the substrate such that the first analyte sensor faces a first direction and the second analyte sensor faces a second direction opposite the first direction, as taught by Halac, since the modification would provide the predictable results of preventing interference between the two sensors.

Rogers does not teach depositing chemistry layers on and/or in the substrate to form at least one analyte sensor integrated into the conductive circuitry.
However, Halac teaches depositing chemistry layers on and/or in the substrate to form at least one analyte sensor integrated into the conductive circuitry [par. 54].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches depositing chemistry layers on and/or in the substrate to form at least one analyte sensor integrated into the conductive circuitry, as taught by Halac, since the modification would provide the predictable results of allowing the analyte sensor to be more accurate.
Regarding claim 18, Rogers further teaches a method for fabricating an analyte sensor device [fig. 53, element 100; par. 145], further comprising forming an electrode on and/or in the substrate and selectively electrically connected to the conductive circuitry before forming the at least one analyte sensor, wherein the electrode electrically connects the at least one analyte sensor to the conductive circuitry [fig. 53, elements 110, 120, 130, and 102; par. 145 and 208].
Regarding claim 22, Rogers further teaches a method for fabricating an analyte sensor device [fig. 53, element 100; par. 145], further comprising enclosing the integrated circuit device with an overmold [fig. 2, Panel A; par. 58].
Regarding claim 23, Rogers teaches a method for fabricating an analyte sensor device [fig. 53, element 100; par. 145]. 

	However, Halac teaches the device further comprising: enclosing a region of the substrate including the integrated circuit device in a housing enclosure [fig. 3A, 3B, and 3C, element 128; par. 47-48 and 204]; and forming a water-tight seal between the at least one analyte sensor and the region of the substrate including the integrated circuit device [fig. 9, element 192; par. 237].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches the device further comprising: enclosing a region of the substrate including the integrated circuit device in a housing enclosure; and forming a water-tight seal between the at least one analyte sensor and the region of the substrate including the integrated circuit device, as taught by Halac, since the modification would provide the predictable results of protecting the sensor and circuit from outside factors.
Claims 19, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers (U.S. Patent Application Document 2021/0145352) and further in view of Pizer (U.S. Patent Number 10561405).
Regarding claim 19, Rogers teaches a method for fabricating an analyte sensor device [fig. 53, element 100; par. 145], wherein: the integrated circuit device is formed in an integrated circuit region of the substrate [fig. 2, panel A; par. 58]; the at least one analyte sensor is formed in a sensor region of the substrate [fig. 53, elements 110, 120, 130, and 102];
Rogers does not teach the method further comprises cutting the substrate to partially separate the sensor region from the integrated circuit region.
However, Pizer teaches the method further comprises cutting the substrate to partially separate the sensor region from the integrated circuit region [fig. 3; col. 8: lines 48-60 and col. 28: lines 7-17].

Regarding claim 21, Rogers teaches a method for fabricating an analyte sensor device [fig. 53, element 100; par. 145], wherein: the integrated circuit device is formed in an integrated circuit region of the substrate [fig. 2, panel A; par. 58]; the at least one analyte sensor is formed in a sensor region of the substrate [fig. 53, elements 110, 120, 130, and 102]; and applying an adhesive to a bottom surface of the substrate over the integrated circuit region [fig. 2 Panel A, fig. 50; par. 58 and 106].
Rogers does not teach cutting the substrate to partially separate the sensor region from the integrated circuit region. 
However, Pizer teaches cutting the substrate to partially separate the sensor region from the integrated circuit region [fig. 3; col. 8: lines 48-60 and col. 28: lines 7-17].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches cutting the substrate to partially separate the sensor region from the integrated circuit region, as taught by Pizer, since the modification would provide the predictable results of distinctly separating the circuit from the sensors.
Regarding claim 24, Rogers  teaches a method for fabricating analyte sensor devices [fig. 53, element 100; par. 145], the method comprising: providing a sheet of a substrate [fig. 53, element 102; par. 54]; forming conductive circuitry on and/or in the substrate in selected locations [par. 228]; forming an integrated circuit device on and/or in the substrate in each location, wherein each integrated circuit device is selectively electrically connected to respective circuitry therein [fig. 2, panel A; par. 58]; 
Rogers does not teach cutting the sheet to separate each analyte sensor device.
However, Pizer teaches cutting the sheet to separate each analyte sensor device [fig. 3; col. 8: lines 48-60 and col. 28: lines 7-17].
It would be obvious before the effective filing date of the claimed invention of one having ordinary skill in the art to modify device as taught by Rogers, teaches cutting the sheet to separate each analyte sensor device, as taught by Pizer, since the modification would provide the predictable results of distinctly separating the circuit from the sensors.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE LINING ROZANSKI whose telephone number is (571)272-7067. The examiner can normally be reached M-F 8:30am-5pm, alt F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/GRACE L ROZANSKI/Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791